Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Claims 1 and 7 were amended. Claims 1, 4-5, 7-11 have been examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al (US 7,842,628) in view of Lutz (US 2007/0149093). The device of Yasui discloses,
With respect to claim 1,  A garment comprising:
a first zone (garment base) comprising a first material formed from yarns having a first denier per filament (Column 27, lines 40-45)

a second zone positioned adjacent the first zone (21, Figure 10) the second zone comprising a second material formed from yarns having a second DPF that is less than the first DPF (Column 21, lines 6-15), wherein the second DPF is within a range of 0.025 (Column 14, lines 5-14) wherein the garment comprises a first surface  (exterior surface, figure 10) and a second surface (interior surface garment shown in figure 10) facing away from the first surface, the first zone (base fabric) and the second zone (21) each comprise at least part of the first surface (Figures 10-14).
	The device of Yasui et al substantially discloses the claimed invention but is lacking a seamless transition between zones.
	The device of Lutz teaches forming different zones of a garment by a seamless transition of circular knitting in an armpit area. 
	It would have been obvious to a person having ordinary skill in the art to utilize the seamless transition between zones as taught by Lutz in order to provide zones that function different and are comfortable to wear (Claim 14). 



With respect to claim 4, wherein the second DPF of the yarns of the second material provides a greater surface area  (Figure 7b) than the first DPF of the yams of the first material for transferring fluid away from a wearer’s skin upon contact with the wearer’s skin.

With respect to claim 5, wherein the second material is hydrophobic (Column 3, lines 50-55).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-20 of copending Application No. 14996629 in view of Moretz et al. (US 5,217,782). The co pending application cover the claimed of the instant application, but fails to recite the claimed denier per filaments. The prior art of Moretz teaches a very low DPF. 
This is a provisional nonstatutory double patenting rejection.
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Walter et al. (US 2017/0202287) in view of Moretz et al. (US 5,217,782)  
The device of Walter et al discloses, 
A garment comprising: a first zone comprising a first material formed from yarns having a first denier per filament (DPF) (para 0005); and a second zone positioned seamlessly (para 0023) adjacent the first zone, the second zone comprising a second material formed from yarns having a second DPF that is less than the first DPF, wherein the garment comprises a first surface and a second surface facing away from the first surface, the first zone and the second zone each comprise at least part of the first surface (Figure 3b).
The device of Walter substantially discloses the claimed invention but is lacking the DPF claimed. The device of Moretz et al. (US 5,217,782) teaches, wherein the second DPF is very low, (Column 3, lines 55-6) but is silent with respect to the exact range claimed, i.e. a range of 0.025 to 0.0025. It would have been understood to a person having ordinary skill in the art at the time the invention as filed, to find the optimal range through routine experimentation. 

With respect to claim 3, wherein the first material of the first zone and the second material of the second zone the first surface comprises an outer-facing surface of the garment (Figure 2c)

With respect to claim 5, wherein the second material is hydrophobic (para 0038). 

With respect to claim 7, 
a torso portion adapted to cover at least lower torso area of a wearer when the lower-body garment is worn by the wearer (Figure 2c);
a first leg portion extending from the torso portion; and a second leg portion extending from the torso portion, the torso portion, the first leg portion, and the second leg portion defining at least a waist opening, a first leg opening, and a second leg opening (Figure 2c)
wherein one or more portions of the lower-body garment include a wipe zone (204A, B), 
comprising a first material formed from yarns having a first denier per filament, wherein the one or more portions of the lower-body garment include a non wipe zone positioned seamlessly adjacent (para 0004) the wipe zone, the non-wipe zone comprising a second material formed from yams having a second DPF that is greater than the first DPF (para 005), wherein the lower-body garment comprises a first surface and a second surface facing away from the first surface, the first zone and the second zone each comprising at least part of the first surface (Figure 2c). 

The device of Walter substantially discloses the claimed invention but is lacking the DPF claimed. The device of Moretz et al. (US 5,217,782) teaches, wherein the second DPF is very low, (Column 3, lines 55-6) but is silent with respect to the exact range claimed, i.e. a range of 0.025 to 0.0025. It would have been understood to a person having ordinary skill in the art at the time the invention as filed, to find the optimal range through routine experimentation
With respect to claim 9, wherein the torso portion includes at least an anterior aspect and a posterior aspect and wherein the wipe zone forms a portion of the posterior aspect of the torso portion (Figures 2A, 2C)

With respect to claim 10, wherein the lower-body garment comprises a pocket (206a) adjacent a lateral seam line joining(208B)  an anterior aspect and a posterior aspect of at least the first leg portion, the wipe zone being configured to extend to an opening of the pocket (Figure 2A). 

With respect to claim 11, wherein the torso portion comprises an upper margin (224b), the wipe zone extending at least to an area proximate the upper margin (2b, 2a). 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732